Per Curiam,
The nonsuit which the court below refused to take off, was entered on the ground of the contributory negligence of the plaintiff’s deceased husband. On the evening of October 20, 1914, he was waiting at a station of the defendant company for the purpose of becoming a passenger on one of its trains. At about 8:30 he was seen dozing in the station room, and dozed on until the train *291was heard coming. Some one called to him, telling Mm of its approach. He seized his valise, rushed out to the platform along the railway track, and was struck by the pilot beam of the locomotive of the train he intended to take. At the point where he was struck the approaching train could have been seen for six hundred feet; the headlight of the locomotive was burning, and there were six lights about the station. The case as presented in the court below was one of lamentable disregard of care by the deceased, obviously due to his dazed condition when he was aroused from his doze. His own carelessness having clearly contributed to his death, his widow is without remedy against the appellee: Penna. E. E. Co. v. Bell, 122 Pa. 58.
Judgment affirmed;